Name: Commission Delegated Regulation (EU) 2019/697 of 14 February 2019 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States
 Type: Delegated Regulation
 Subject Matter: economic geography;  accounting;  national accounts;  social affairs;  EU finance
 Date Published: nan

 7.5.2019 EN Official Journal of the European Union L 119/1 COMMISSION DELEGATED REGULATION (EU) 2019/697 of 14 February 2019 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) With a view to simplifying the use of the European Social Fund (ESF) and reducing the administrative burden for beneficiaries, it is appropriate to increase the scope of standard scales of unit costs and lump sums available for reimbursement to Member States. The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of data submitted by Member States or published by Eurostat and on the basis of methods commonly agreed, including the methods set out in Article 67(5) and Article 68b(1) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2). (2) Taking into account the significant disparities between Member States regarding the level of costs for a particular type of operation, the definition and amounts of standard scales of unit costs and lump sums may differ according to the type of operation and the Member State concerned in order to reflect their specificities. (3) Czechia, France, Croatia, Italy, the Netherlands and the United Kingdom have submitted methods for amending existing standard scales of unit costs or defining additional standard scales of unit costs for reimbursement by the Commission concerning types of operation not yet covered by Commission Delegated Regulation (EU) 2015/2195 (3). (4) Malta has submitted a method for defining lump sums. (5) Delegated Regulation (EU) 2015/2195 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2015/2195 is amended as follows: (1) Annex II is replaced by the text in Annex I to this Regulation; (2) Annex III is replaced by the text in Annex II to this Regulation; (3) Annex V is replaced by the text in Annex III to this Regulation; (4) Annex VI is replaced by the text in Annex IV to this Regulation; (5) Annex IX is replaced by the text in Annex V to this Regulation; (6) Annex XVI is replaced by the text in Annex VI to this Regulation; (7) Annex XIX is replaced by the text in Annex VII to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Commission Delegated Regulation (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States (OJ L 313, 28.11.2015, p. 22). ANNEX I ANNEX II Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to France 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicator Amounts (in EUR) 1. Garantie Jeunes  supported under priority axis 1 Accompagner les jeunes NEET vers et dans l'emploi  of the operational programme PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER  (CCI-2014FR05M9OP001) Young NEET (1) with a positive result under Garantie Jeunes  at the latest 12 months following the start of coaching  allowances paid to the participant;  activation costs incurred by the missions locales  Number of young NEETs who have one of the following results at the latest 12 months following the start of the coaching:  entered vocational skills training leading to a certification, whether by:  entering training in lifelong learning; or  entering basic training; or  started a company; or  found a job; or  has spent at least 80 working days in a (paid or not) professional environment 6 400 2. Training for the unemployed provided by accredited training organisations and supported by the Operational Programme Ile-de-France (CCI 2014FR05M0OP001) Participants with a successful outcome following a training course. All eligible costs of the operation. Number of participants with one of the following outcomes following a training course:  received a diploma or a confirmation of acquired competencies at the end of their training course;  found a job of at least one month duration;  inscribed in a further professional training course;  re-inscribed in their previous school curriculum after an interruption; or  gained access to a formal validation process of their aquired competencies. If a participant achieves more than one succesful outcome following the training course, this shall only give rise to the reimbursement of one amount for that training. Category Sector Amount 1 Healthcare 3 931 Safety of goods and people 2 Cultural, sports and leisure activities 4 556 Services to people Handling of soft materials Agri-food, cooking Trade and sales Hosting, hotel industry, catering Health and safety at work 3 Secretarial and office automation training 5 695 Social work Electronics Hairdressing, beauty and wellness Vehicle and equipment maintenance Transport, handling, storing 4 Agriculture 7 054 Environment Building and public works Printing and publishing techniques 3. Training for the unemployed provided by accredited training organisations and supported by the following Operational Programmes: RhÃ ´ne-Alpes (CCI 2014FR16M2OP010) and Auvergne (CCI 2014FR16M0OP002) Participants with a successful outcome following a training course. All eligible costs of the operation. Number of participants with one of the following outcomes following a training course:  received a diploma which is officially endorsed by a professional representation organisation or government office;  received a confirmation of acquired competencies at the end of their training course;  found a job;  inscribed in a further professional training course;  re-inscribed in their previous school curriculum after an interruption; or  gained access to a formal validation process of their aquired competencies. For category 5, additionally, number of participants with a successful outcome as described above who are entitled to receive an allowance from the Region Auvergne-RhÃ ´ne-Alpes (2). If a participant achieves more than one succesful outcome following the training course, this shall only give rise to the reimbursement of one amount for that training. Category Sector Amount 1 Transport, logistics, and tourism 4 403 Banking, insurance Management, business administration, creation of enterprises Services for individuals and communities 2 Health and social work, recreational, cultural and sporting activities 5 214 Restaurant, hotel and food industries Trade Handling of soft materials and wood; graphic industries 3 Building and public works 7 853 Process industries Mechanics, metal working Agriculture, marine, fisheries Communication, information, art and entertainment 4 Maintenance 9 605 Electricity, electronics IT and telecommunication 5 Allowances 1 901 4. Qualifying and Professional Training under the Operational Programme ESF La RÃ ©union  (CCI 2014FR05SFOP005)  priority axis1. Foster the development of a knowledge-based, competitive and innovative society. Provisison of training leading to a qualification, skill or certification. All eligible costs of the operation. Number of complete month (3) per participant with one of the following outcomes during or at the end of a training course:  received a diploma which is officially endorsed by a professional representation organisation or government office;  received a confirmation of acquired competencies during or at the end of their training course; category amount A1 3 131 B1 4 277 C1 2 763 D1 2 470 D2 2 332 D3 3 465 E1 2 841 E2 3 392 E3 2 569 F1 2 319 F2 2 990 F3 2 910 G1 2 381 5. Adult Prequalification Vocational Training under the Operational Programme ESF La RÃ ©union (CCI 2014FR05SFOP005) - priority axis 1. Foster the development of a knowledge-based, competitive and innovative society. Provision of vocational training leading to access to qualifying or professional training. All eligible costs of the operation. Number of complete month per participant with one of the following outcomes during or at the end of a training course:  received a confirmation of acquired competencies during or at the end of their training course;  gained access to a further professional training course. category amount H1 2 805 2. Adjustment of amounts The amount of unit cost 1. is based partly on a standard scale of unit cost funded entirely by France. Out of the 6 400 EUR, 1 600 EUR correspond to the standard scale of unit cost set out by the instruction ministÃ ©rielle du 11 octobre 2013 relative Ã l'expÃ ©rimentation Garantie Jeunes prise pour l'application du dÃ ©cret 2013-80 du 1er octobre 2013 ainsi que par l'instruction ministÃ ©rielle du 20 mars 2014  to cover the costs borne by the Youth Public Employment Services Missions Locales  to coach each NEET entering the Garantie Jeunes . Unit cost 1. shall be updated by the Member State in line with adjustments under national rules to the standard scale of unit cost of 1 600 EUR mentioned in paragraph 1 above that covers the costs borne by the Youth Public Employment Services. The amount of unit costs 2. and 3. are based on publicly procured prices for training hours in the respective fields and geographical areas. These amounts will be adjusted when the procurement process for the underlying training courses is repeated according to the following formula: New price (excl. VAT) = Old price (excl. VAT) Ã  (0,5 + 0,5 Ã  Sr/So) Sr is the index of employed persons INSEE (identifier 1567446) of the last monthly publication at the date of the adjustement So is the index of employed persons INSEE (identifier 1567446) of the monthly publication at the date of submission of the tender for the first adjustment; then, for the following adjustements, it refers to the monthly publication of the anniversary date of the submission of the tender. The amounts of the unit costs 4 and 5 may be adjusted based on the Reunion inflation rate (INSEE index)  reference year 2017. (1) Young person not in employment, education or training that participates in an operation supported by the PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE L'INITIATIVE POUR L'EMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER . (2) The entitlement to receive an allowance is regulated in decree n °88-368 of 15 April 1988 modified by decree n °2002-1551 of 23 December 2002. (3) Including the months in a training centre or within an enterprise. ANNEX II ANNEX III Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Czechia 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs (1) Measurement unit for the indicator Amounts (in national currency CZK unless otherwise mentioned) 1. Establishment of a new childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Newly created place in a new childcare facility  purchase of equipment for a childcare facility;  management of project phase focused on creating the facility. Number of newly created places in a new childcare facility (2) 20 544 incl. VAT, or 17 451 excl. VAT 2. Transformation of an existing facility to a children's group under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Transformed place in a children's group (3)  purchase of equipment for a transformed facility;  purchase of teaching aids;  management of project phase focused on transforming the facility Number of transformed places in a children's group (4) 9 891 incl. VAT, or 8 642 excl. VAT 3. Operating a childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  salaries of teaching and non-teaching staff,  operation of the childcare facility,  management of the operation Occupancy rate (5) 730 (6) 4. Upskilling of caregivers under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Achievement of a qualification as caregiver in a childcare facility  training and examination for professional qualification Number of persons who obtain a certification of professional qualification as caregiver in a childcare facility 14 760 5. Lease of premises for childcare facilities under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  Rent of the premises for a childcare facility Occupancy rate (7). 64 (8) 6. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment, (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on general information technologies (IT) All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 324 7. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on soft and managerial skills All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 593 8. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in external language training courses All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 230 9. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course in specialised IT All eligible costs, inlcuding:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 609 10. Further external professional training of employees under Priority Axis 1 of the Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course in accountancy, economy and law All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 436 11. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in external technical and other professional training All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 252 12. Further internal (9) professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course provided by an internal trainer in any of the following areas:  general information technologies (IT)  soft and managerial skills  languages  specialised IT  accountancy, economy and law  technical and other professional. All eligible costs, including:  Direct staff costs;  Indirect costs;  Wages for participants. Number of completed hours per employee 144 13. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 full-time equivalent (FTE) worked as a school psychologist and/or a specialised school pedagogue per month All eligible costs, including, direct staff costs Number of 0,1 FTE worked per month 5 871 14. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a school assistant and/or social pedagogue per month. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month School assistant: 3 617 Social pedagogue: 4 849 15. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a nanny per month All eligible costs, including direct staff costs. Number of 0,1 FTE worked per month 3 402 16. Provision of extracurricular activity for children/pupils at risk of school failure under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Provision of a block of 16 lessons of extracurricular activities with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 lessons with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. 17 833 17. Supporting pupils at the risk of school failure through tutoring under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Provision of a block of 16 hours of tutoring to a group of at least 3 registered pupils at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 hours provided to a goup of at least 3 registered pupils at risk of school failure. 8 917 18. Professional development of pedagogues through structured training courses under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Hours of professional training provided to pedagogues. All eligible costs, including direct costs of providing training. Number of completed hours of training per pedagogue 1) 435 for training inside regular class time 2) 170 for training outside regular class time 19. Provision of information to parents through meetings under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Thematic meeting with a minimum of eight parents for a minimum duration of two hours (120 minutes). All eligible costs, including direct staff costs. Number of thematic meetings with a minimum of eight parents for a minimum duration of two hours (120 minutes) 3 872 20. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Block of 30 hours of external mentoring/coaching to a group of between 3 and 8 pedagogues. All eligible costs, including direct staff costs. Number of completed blocks of 30 hours mentoring/coaching to a group of between 3 and 8 pedagogues. 31 191 21. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 15 hours of structured job-shadowing by a pedagogue All eligible costs, including direct staff costs. Number of completed training cycles of 15 hours per pedagogue undertaking a structured visit to another pedagogue in another school. 4 505 22. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 10 hours of training through mutual cooperation involving a group of at least 3 pedagogues. All eligible costs, including direct staff costs. Number of completed training cycles of 10 hours involving a group of at least 3 pedagogues. 8 456 23. Professional development of teaching staff of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Tandem lesson (10) of 2,75 hours. All eligible costs, including direct staff costs: Number of completed tandem lessons 815 24. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 19 hours of mutual cooperation and learning involving an expert and 2 pedagogues. All eligible costs, including direct staff costs. Number of completed cycles of 19 hours involving an expert and 2 other pedagogues. 5 637 25. Career advice services in schools and cooperation between schools and employers under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked per month by a career advisor and/or a coordinator of cooperation between a school and employers. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month 4 942 26. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 8,5 hours involving structured job-shadowing by a pedagogue and a mentor. All eligible costs, including direct staff costs Number of completed training cycles of 8,5 hours per structured visit to an institution/company/facility. 2 395 27. Professional competence development of pedagogues under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001). Cycle of 3,75 hours or 4 cycles of 3,75 hours of training involving a pedagogue and expert/ICT technician. All eligible costs, including direct staff costs Number of completed training cycles of 3,75 hours involving a pedagogue and expert/ICT technician. One Cycle: 1 103 Four Cycles: 4 412 28. Mobility of researchers under priority axis 2 of Operational Programme Research, Development and Education (2014CZ05M2OP001). Months in mobility per researcher. All eligible costs of the operation. Number of months in mobility per researcher. Components Amount (11) (EUR) Living Allowance (for incoming mobility to CZ) Junior 2 674 Senior 3 990 The amounts of Living Allowance for outgoing mobility from CZ shall be calculated by multiplying the amounts for incoming mobility by the relevant correction co-efficient listed in point 3 below, depending on destination country. Mobility allowance 600 Family allowance 500 Research, training and networking costs 800 Management and Indirect Costs 650 29. Supporting pupils with different mother tongue, teachers or parents through the assistance of an Intercultural Worker or Bilingual Assistant under Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001). 1) 0,1 FTE worked per month by an Intercultural Worker (12) or Bilingual Assistant. 2) One hour (60 minutes) worked by an Intercultural Worker (13). All eligible costs of the operation. 1) Number of 0,1 FTE worked by an Intercultural Worker or Bilingual Assistant per month. 2) Number of hours worked by an Intercultural Worker. 1) Intercultural Worker: 5 373 Bilingual Assistant: 4 464 2) Intercultural Worker: 308 30. Transnational mobility projects for the training of educational staff under Priority Axis 4 Education and learning and support of Employment  of Operational Programme Prague Growth Pole (2014CZ16M2OP001). A 4-day traineeship for educational staff in a school in another European State consisting of at least 24 hours of educational activities. All eligible costs of the operation, which are: 1) Salaries for participants; 2) Costs associated with organising the traineeship in the host and sending school. 3) Travel and subsistence costs; Number of 4-day traineeships participated in by educational staff in a school in another European State. 1) 5 087 2) EUR 350 3) To these amounts for each 4-day traineeship may be added an amount per participant to cover travel and subsistence costs as follows: Travel costs depending on distance as follows (14): Amount 10 - 99 km: EUR 20 100 - 499 km: EUR 180 500 - 1 999 km: EUR 275 2 000 - 2 999 km: EUR 360 3 000 - 3 999 km: EUR 530 4 000 - 7 999 km: EUR 820 8 000 km and above: EUR 1 300 Subsistence costs, depending on country as follows: Amount Denmark, Ireland, Norway, Sweden, United Kingdom EUR 448 Belgium, Bulgaria, Greece, France, Italy, Cyprus, Luxembourg, Hungary, Austria, Poland, Romania, Finland, EUR 392 Germany, Spain, Latvia, Malta, Portugal, Slovakia, EUR 336 Estonia, Croatia, Lithuania, Slovenia. EUR 280 31. Developing information and communications technology (ICT) skills of pupils and staff in school/educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Lesson of 45 minutes using ICT tools, with a minimum of 10 pupils of which at least 3 are at risk of school failure. All eligible costs of the operation, including direct ICT costs and direct staff costs Number of lessons of 45 minutes with a minimum of 10 pupils of which at least 3 are at risk of school failure. 2 000 32. Professional development of teaching staff under Priority Axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Project day consisting of cooperative teaching by teaching staff All eligible costs, including travel costs and direct staff costs Number of project days of cooperative teaching, which meet the following requirements:  consisting of 4 lessons of 45 minutes each of teaching outside the normal school environment  to a group of at least 10 students, of which at least 3 are at risk of school failure, complemented by at least 60 minutes of joint preparation and reflection 6 477 2. Adjustments of amounts. The rate for unit costs 6-11 may be adjusted by replacing the initial minimum wage rate in the calculation method that consists of the minimum wage, the cost for provision of training and indirect costs. The rate for unit cost 12 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, and/or the wages for participants, including social security and health contributions in the calculation method that consists of direct staff costs, including social security and health contributions and/or the wages for participants, including social security and health contributions. The rate for unit costs 13-17, 19-27, and 29 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, in the calculation method that consists of direct staff costs, including social security and health contributions, plus indirect costs. The rate for unit cost 18 may be adjusted by replacing the salaries for participants, including social security and health contributions in the calculation method that consists of the cost for provision of training plus salaries for participants, including social security and health contributions, plus indirect costs. The rates for unit cost 28 may be adjusted by replacing the amounts for Living Allowance, Mobility allowance, Family allowance, Research, training and networking costs Management and Indirect Costs. The rate for unit cost 30 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, the costs associated with organising the traineeship in the host and sending school, and the travel and subsistence costs in the calculation method that consists of direct staff costs, including social security and health contributions, the costs associated with organising the traineeship in the host and sending school, and the travel and subsistence costs. The rate for unit cost 32 may be adjusted by replacing the amount for travel in the calculation method that consists of direct costs for travel, plus direct staff costs, plus indirect costs. Adjustments will be based on the updated data as follows:  for the minimum wage, amendments to the minimum wage as set by government decree no. 567/2006 Coll;  for social security contributions, amendments to employers' contributions to social security, defined in Act no. 589/1992 Coll. on social security; and  for health contributions, amendments to employers' contributions to health insurance, defined in Act no. 592/1992 Coll. on premiums for health insurance.  For average salaries to determine wages/staff costs, changes to the latest annual published data for relevant categories from the average earnings informational system (www.ISPV.cz).  For Living Allowance, Mobility allowance, Family allowance, Research, training and networking costs Management and Indirect Costs, amendment to rates for the HORIZON 2020  Marie SkÃ odowska-Curie Actions as published at https://ec.europa.eu/research/mariecurieactions/  For travel, subsistence and organisational costs under unit cost 30, amendments to the amounts for travel and organisational costs as well as individual support set by the European Commission for Key Action 1 (mobility projects) under the Erasmus+ programme (http://ec.europa.eu/programmes/erasmus-plus/).  For travel under unit cost 32, amendments to the amounts for travel between 10 and 99 kilometres as set out in the distance calculator  of the Erasmus+ programme (http://ec.europa.eu/programmes/erasmus-plus/resources/distance-calculator_en). 3. Table of Coefficients related to outgoing mobility of researchers Country Correction coefficient Country Correction coefficient Albania 0,908 Latvia 0,906 Argentina 0,698 Luxembourg 1,193 Australia 1,253 Hungary 0,909 Belgium 1,193 North Macedonia 0,816 Bosnia and Herzegovina 0,878 Malta 1,069 Brazil 1,098 Mexico 0,840 Bulgaria 0,853 Republic of Moldova 0,729 Montenegro 0,798 Germany 1,179 Czechia 1,000 Netherlands 1,245 China 1,014 Norway 1,574 Denmark 1,615 Poland 0,912 Estonia 0,934 Portugal 1,063 Faroe Islands 1,600 Austria 1,251 Finland 1,391 Serbia 0,801 France 1,325 Romania 0,815 Croatia 1,163 Russia 1,378 India 0,630 Greece 1,106 Indonesia 0,899 Slovakia 0,986 Ireland 1,354 Slovenia 1,027 Italy 1,273 Spain 1,165 Israel 1,297 Sweden 1,333 Japan 1,383 Switzerland 1,350 Republic of South Africa 0,666 Turkey 1,033 South Korea 1,255 Ukraine 1,101 Canada 1,031 United States of America 1,186 Cyprus 1,095 United Kingdom 1,436 Lithuania 0,872 Vietnam 0,610 (1) For unit costs 1  5, the categories of costs mentioned cover all costs associated with that operation, except for types of operations 1 and 2, which may also include other categories of costs. (2) Meaning a new place which is included in the capacity of the new childcare facility as recorded by national regulations, and which has proof of equipment for each new place provided. (3) A children's group means it has been registered as a children's group pursuant to national legislation on the provision of childcare services in a children's group. (4) Meaning a place in an existing facility which is newly registered as a children's group in accordance with national legislation and inlcuded in the official capacity of that group, and which has proof of equipment for each place. (5) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (6) This amount will be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there will be no reimbursement. (7) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (8) This amount will be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there will be no reimbursement. (9) Internal training is training provided by an internal trainer. (10) Tandem lesson is to be understood as two pedagogues cooperating to mutually strengthen their professional development by jointly planning, implementing and reflecting on teaching methods in a class. (11) The total amount per participant will depend on the characteristics of each incidence of mobility and the applicability of each of the components set out. (12) This indicator will be used for Intercultural Workers or bilingual assistants employed directly on a full-time or a part-time basis by the school. (13) This indicator will be used for external Intercultural Workers engaged by the school to provide services on an hourly basis. (14) Based on travel distance per participant. Travel distances shall be calculated using the distance calculator supported by the European Commission - http://ec.europa.eu/programmes/erasmus-plus/tools/distance_en.htm ANNEX III ANNEX V Conditions for reimbursement of expenditure on the basis of standard scales of unit costs and lump sums to Malta 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Employment Aid (A2E Scheme) under Priority axis 1 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Employment aid paid per week to workers who are disadvantaged, severely disadvantaged or with disabilities (1). All costs related to the Employment Subsidy. Number of weeks in employment per employee. 1. Disadvantaged worker  85 per week for a maximum of 52 weeks. 2. Severely disadvantaged worker  85 per week for a maximum of 104 weeks. 3. Worker with disabilities  125 per week for a maximum of 156 weeks. 2. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Participation in one hour of accredited or non-accredited external training Direct costs of providing external training Number of completed hours per participant 25 3. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Provision of one hour of accredited or non-accredited internal training. Salary costs for internal trainer. Number of completed hours of training provided per trainer. 4,90 4. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Participation in one hour of accredited or non-accredited internal or external training. Salary costs for participant. Number of completed hours per participant. 4,90 5. Training and work experience under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001 (1) Young persons below 25 years receiving a profiling report All eligible costs of the operation. (1) Number of young persons below 25 years receiving a profiling report. (1) profiling report: 2 000,60 (2) Young persons below 25 years completing training. (2) Number of young persons below 25 years obtaining a certificate of attendance for the completed training. (2) certificate of attendance for completing the training: 1 714,80 (3) Young persons below 25 years completing work experience. (3) Number of young persons below 25 years obtaining a certificate of completion of work experience. (3) Certificate of completion of work experience: 2 000,60 6. IT-training under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001. (1) Young persons below 25 years starting the Malta Qualifications Framework (MQF) (2) Level 2 IT-course offered through the Alternative Learning Programme (ALP). All eligible costs of the operation. (1) Number of young persons below 25 years starting the Level 2 IT-course offered through ALP. (1) Start of the IT-Training: 226,50 (2) Young persons below 25 years completing the MQF Level 2 IT-course offered through ALP. (2) Number of young persons below 25 years obtaining a certificate of completion of Level 2 IT-course offered through ALP. (2) Certificate of completion of the IT-Training: 528,50 7. IT-training (European Computer Driving Licence) under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001. (1) Young persons below 25 years starting the MQF Level 3 Standard European Computer Driving Licence (ECDL) (3) course offered through the Alternative Learning Programme (ALP). All eligible costs of the operation. (1) Number of young persons below 25 years starting the Level 3 Standard ECDL course offered through ALP. (1) Start of the ECDL course: 114,60 (2) Young persons below 25 years completing the MQF Level 3 Standard ECDL course offered through ALP. (2) Number of young persons below 25 years obtaining a certificate of completion of Level 3 Standard ECDL course offered through ALP. (2) Certificate of completion of the ECDL course: 267,40 8. Prevention classes for the Malta College for Arts, Science and Technology (MCAST) under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001. (1) Young persons below 25 years starting an MCAST prevention class. All eligible costs of the operation. (1) Number of young persons below 25 years starting an MCAST prevention class. (1) Start of the MCAST prevention class: 90,90 (2) Young persons below 25 years taking the MCAST exam following attendance at a prevention class. (2) Number of young persons below 25 years taking the MCAST exam following attendance at a prevention class. (2) Taking the MCAST exam: 181,80 (3) Young persons below 25 years continuing a regular MCAST course in the following academic year or confirmation that the participant has passed the final MCAST exam and achieved full qualification. (3) Number of young people continuing a regular MCAST course in the following academic year or confirmation that the participant has passed the final MCAST exam and achieved full qualification. (3) Passing the MCAST exam and continuing within the regular curriculum or achieving full qualification: 30,30 9. Prevention classes for attaining a Secondary Education Certificate (SEC) of the Ministry for Education and Employment (MEDE) under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001 (1) Young persons below 25 years starting an MEDE/SEC prevention class. All eligible costs of the operation. (1) Number of young persons below 25 years starting an MEDE/SEC prevention class. (1) Start of the MEDE/SEC prevention class: 88,50 (2) Young persons below 25 years taking the MEDE/SEC exam following attendance at a prevention class. (2) Number of young persons below 25 years taking the MEDE/SEC exam following attendance at a prevention class. (2) Attendance at the exam of the MEDE/SEC: 162,25 (3) Young persons that pass the MEDE/SEC exam with better marks than previously. (3) Number of young people that pass the MEDE/SEC exam with better marks than previously. (3) Passing the MEDE/SEC exam with better marks than previously: 44,25 2. Adjustment of amounts Unit cost 1 may be adjusted by replacing the initial minimum wage and/or the statutory bonus and/or weekly allowances and/or social security contributions in the calculation method that consists of the lowest weekly rate of national minimum wage for a particular year, the statutory bonus, weekly allowances and social security contributions, and dividing this result by 2. Unit Cost 2 may be adjusted by applying the annual rate of inflation to the respective rates. From 2017, for a given year N, this can be be done by applying the inflation rate for year N  1 as published by the Maltese National Statistics Office at: https://nso.gov.mt/en/nso/Selected_Indicators/Retail_Price_Index/Pages/Index-of-Inflation.aspx Unit costs 3-4 may be adjusted by replacing the initial national minimum wage for persons 18 years or over and/or the statutory bonuses and/or weekly allowances and/or social security contributions in the calculation method that consists of the hourly rate of national minimum wage for persons 18 years or over for a particular year, the statutory bonuses, the weekly allowances and social security contributions. Adjustments will be based on updated data as follows:  The national minimum wage is specified in national Subsidiary Legislation 452.71 (National Minimum Wage Standing Order).  The statutory bonuses, weekly allowances and social security contributions provided for in Chapter 452 of the Maltese legislation on the Employment and Industrial relations Act. Unit costs 5-9 may be adjusted in line with the cost of inflation at a national level for the relevant year the particular intervention is being undertaken. The annual rates of inflation are published by the National Statistics Office and can be found at: https://nso.gov.mt/en/nso/Selected_Indicators/Retail_Price_Index/Pages/Index-of-Inflation.aspx 3. Definition of lump sums Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) All operations of Operational Programme 2014MT05SFOP001 New total expenditure included in a payment application (i.e. total eligible expenditure included in a payment application which has not yet been taken into account for calculating an installment of EUR 100 000 ) to cover indirect costs of the operation. Indirect costs. Instalments of EUR 100 000 of new total expenditure per group (4) of operations included in a payment application submitted to the European Commission. See point 4. 4. Amounts Type of entity Public entity Ministry/Department Non-Governmental Organisations Public Employment Service Project size Large EUR 8 000 EUR 8 000 / EUR 25 000 Medium EUR 25 000 EUR 25 000 / EUR 25 000 Small EUR 25 000 EUR 25 000 EUR 25 000 EUR 25 000 5. Adjustment of amounts Not applicable. (1) As defined in Commission Regulation (EU) No 651/2014 of 17 June 2014 declaring certain categories of aid compatible with the internal market in application of Articles 107 and 108 of the Treaty (OJ L 187, 26.6.2014, p. 1). (2) https://ncfhe.gov.mt/en/Pages/MQF.aspx (3) http://ecdl.org (4) Operations are grouped by type of beneficiary and project size. Operations with a total project budget as agreed with the signature of the original grant agreement below EUR 750 000 are small operations, operations from EUR 750 000 to EUR 3 000 000 are medium-sized operations and operations equal and above EUR 3 000 000 are large operations. ANNEX IV ANNEX VI Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Italy 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Measure 1.B of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (1) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 Hourly rate for 1st guidance level support All eligible costs, including direct staff costs. Number of hours providing 1st guidance level support. 34,00 2. Measure 1.C of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (2) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 Hourly rate for specialist or 2nd guidance level support. All eligible costs, including direct staff costs. Number of hours providing specialist or 2nd guidance level support. 35,50 3. Measures 2.A, 2.B, 4.A, 4.C and 7.1 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (3) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 A. Hourly rate for the following tranings:  Training focused on integration in the labour market;  Reintegration in the schooling and training system for young people aged between 15 and 18;  Apprenticeship for qualification and professional diploma;  Apprenticeship for higher training and research;  Training for self-employment and self-entrepreneurship (4) This hourly rate depends on the type of class (A, B or C (5)) B. Hourly rate per student participating in the training All eligible costs, including direct staff costs and excluding any allowance paid to participants. Number of hours per training course differentiated by type of class, and the number of hours per student. TYPE OF CLASS HOURLY RATE PER COURSE HOURLY RATE PER STUDENT C 73,13 0,80 B 117,00 A 146,25 4. Measure 3 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001)and similar operations (6) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 New employment contracts as a result of job coaching All eligible costs, including direct staff costs Number of new employment contracts, differentiated by type of contract and profile classification (from low to very high) (7) Profile Classification LOW MEDIUM HIGH VERY HIGH Open-ended contract and 1st and 3rd level apprenticeship contract 1 500 2 000 2 500 3 000 2nd level apprenticeship, fixed-term and temporary contract  ¥ 12 months 1 000 1 300 1 600 2 000 fixed-term and temporary contract 6-12 months 600 800 1 000 1 200 5. Measure 5 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (8) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002 New regional/interregional/transnational traineeships All eligible costs including direct staff costs for providing a traineeship. Number of traineeships, differentiated by profile classification. LOW MEDIUM HIGH VERY HIGH REGIONAL/INTERREGIONAL/TRANSNATIONAL 200 300 400 500 6. Measure 5 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (9) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002 Traineeships under interregional mobility For interregional mobility: all eligible costs, including travel, accommodation and meals, but excluding participant allowances Number of traineeships, differentiated by location and, for interregional mobility, the length of traineeship. Interregional mobility as per the rates set out in point 3.4 Traineeships under transnational mobility For transnational mobility: all eligible costs. Transnational mobility as per the rates set in point 3.5 7. Measure 6 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (10) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002 30 hour block of general preparatory training for access to the civil service All eligible costs, including direct staff costs, excluding allowances and insurance. Number of participants completing the 30 hour block of training. 90 8. Measure 7.1 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (11) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Molise 2014IT16M2OP001  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 Hourly rate of support for self-employment and self-entrepreneurship (12) All eligible costs, including direct staff costs, but excluding any allowance. Number of hours of support provided to participants. 40 9. Measure 8 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (13) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 A. Employment contracts following professional interregional mobility or professional transnational mobility; B. Job interview under professional transnational mobility All eligible costs (one off subsidy for travel, accommodation and meals, and an interview allowance), not including any additional allowances for disadvantaged people and any allowances for travel, accommodation or meals under interregional mobility provided by employer. Number of employment contracts or job interviews, differentiated by location  Professional interregional mobility as per the amounts for more than 600 hours set out in point 3.4. (14)  Professional transnational mobility for interview purposes as per the amounts set out in point 3.6.  Professional transnational mobility as per the amounts set out in point 3.7. 10. Operations increasing the number of Industrial PhD positions under the following Operational Programmes:  PON Ricerca 2014 IT16M20P005  POR Basilicata FSE 2014IT05SFOP016  POR Campania FSE 2014IT05SFOP020  POR Puglia FESR FSE 2014IT16M2OP002  POR Calabria FESR FSE 2014IT16M2OP006  POR Abruzzo FSE 2014IT05SFOP009  POR Sardegna FSE 2014IT05SFOP021  POR Molise FESR FSE 2014IT16M2OP001  POR Friuli Venezia Giulia FSE 2014IT05SFOP004  POR Liguria FSE 2014IT05SFOP006  POR Lombardia FSE 2014IT05SFOP007  POR Valle d'Aosta FSE 2014IT05SFOP011  POR Toscana FSE 2014IT05SFOP015  PA Bolzano FSE 2014IT05SFOP017  POR Sicilia FSE 2014IT05SFOP014  POR Umbria FSE 2014IT05SFOP010  POR Emilia Romagna FSE 2014IT05SFOP003  PA Trento 2014IT05SFOP018 Months spent working on PhD. All eligible costs for the participant (salary and associated social security contributions) and the institution providing the PhD (direct and indirect costs). Number of months spent working on PhD, according to location in Italy or abroad. Without a period spent abroad: 1 927,63 per month With a period spent abroad: 2 891,45 per month 11. Adult training under OP Education 2014IT05M20P001 Participants gaining a certificate in adult training All categories of costs Number of participants gaining a certificate in adult training, differentiated by length of module and additional specific support (15) 327 (30 hour module) 357 (30 hour module with additional specific support) 654 (60 hour module) 684 (60 hour module with additional specific support) 1 090 (100 hour module) 1 120 (100 hour module with additional specific support) 12. Activities related to Citizenship and the Rule of Law under OP Education 2014IT05M20P001 Participants gaining a certificate in initiatives related to Citizenship and Rule of Law . All categories of costs Number of participants gaining a certificate related to Citizenship and Rule of Law , differentiated by length of module, additional specific support, and meal allowance. 191,10 (30 hour module) 221,10 (30 hours with additional specific support) 261,10 (30 hours with meal allowance) 291,10 (30 hours with additional specific support and meal allowance) 382,20 (60 hour module) 412,20 (60 hours with additional specific support) 522,20 (60 hours with meal allowance) 552,20 (60 hours with additional specific support and meal allowance) 637,00 (100 hour module) 667,00 (100 hours with additional specific support) 871,00 (100 hours with meal allowance) 901,00 (100 hours with additional specific support and meal allowance) 13. Classroom training under OP Education 2014IT05M20P001 Participants gaining a certificate in classroom training All categories of costs Number of participants gaining a certificate in classroom training, differentiated by length of module, additional specific support and meal allowance. 360,60 (30 hour module) 390,60 (30 hours with additional specific support) 430,60 (30 hours with meal allowance) 460,60 (30 hours with additional specific support and meal allowance) 721,20 (60 hour module) 751,20 (60 hours with additional specific support) 861,20 (60 hours with meal allowance) 891,20 (60 hours with additional specific support and meal allowance) 1 202,00 (100 hour module) 1 232,00 (100 hours with additional specific support) 1 436,00 (100 hours with meal allowance) 1 466,00 (100 hours with additional specific support and meal allowance) 14. Language training in context of transnational mobility under OP Education 2014IT05M20P001 Participants gaining a certificate in language training following transnational mobility. All categories of costs, except travel and accommodation costs for persons accompanying participants. Number of participants gaining a certificate in language training following transnational mobility, differentiated by length of module, country and length of stay, and distance travelled 774,00 (40 hour module) 1 161,00 (60 hour module) 1 548,00 (80 hour module) To these amounts for each participant can be added a daily amount to cover accommodation costs, differentiated by country, as set out in point 3.8 below, and the following amount for travel costs: Km Amount 100-499 Ã  180 500-1 999 Ã  275 2 000 -2 999 Ã  360 3 000 -3 999 Ã  530 4 000 -7 999 Ã  820 8 000 -19 999 Ã  1 100 15. Internships under OP Education 2014IT05M20P001 Participants gaining an internship certificate, with or without transnational mobility. All categories of costs, except travel and accommodation for persons accompanying participants. Number of participants gaining an internship certificate, with or without transnational mobility, differentiated by length of module and, where transnational mobility is included, country, length of stay, and distance travelled 786,60 (60 hour module) 1 179,90 (90 hour module) 1 573,20 (120 hour module) 3 146,40 (240 hour module) For internships with transnational mobility, these amounts for each participant can be supplemented by a daily amount to cover accommodation costs, differentiated by country, as set out in point 3.8 below, and the following amount for travel costs: Km Amount 100-499 Ã  180 500-1 999 Ã  275 2 000 -2 999 Ã  360 3 000 -3 999 Ã  530 4 000 -7 999 Ã  820 8 000 -19 999 Ã  1 100 16. Language training and internships in the context of transnational mobility under OP Education 2014IT05M20P001 Persons accompanying participants. Accommodation and travel costs Number of persons accompanying participants. Accommodation Costs per participant, differentiated by country, as set out in point 3.8 below, and the following amount for travel costs: Km Amount 100-499 Ã  180 500-1 999 Ã  275 2 000 -2 999 Ã  360 3 000 -3 999 Ã  530 4 000 -7 999 Ã  820 8 000 -19 999 Ã  1 100 17. Training in Higher Technical Institutes under the following OPs:  2014IT05SFOP016 (POR FSE Basilicata)  2014IT16M2OP006 (POR FSE/FESR Calabria)  2014IT05SFOP020 (POR FSE Campania)  2014IT16M2OP002 (POR FSE/FESR Puglia)  2014IT05SFOP014 (POR FSE Sicilia)  2014IT05SFOP009 (POR FSE Abruzzo)  2014IT16M2OP001 (POR FSE Molise)  2014IT05SFOP021 (POR FSE Sardegna)  2014IT05SFOP017 (POR FSE Bolzano)  2014IT05SFOP003 (POR FSE Emilia-Romagna)  2014IT05SFOP004 (POR FSE Friuli-Venezia Giulia)  2014IT05SFOP005 (POR FSE Lazio)  2014IT05SFOP006 (POR FSE Liguria)  2014IT05SFOP007 (POR FSE Lombardia)  2014IT05SFOP008 (POR FSE Marche)  2014IT05SFOP013 (POR FSE Piemonte)  2014IT05SFOP015 (POR FSE Toscana)  2014IT05SFOP010 (POR FSE Umbria)  2014IT05SFOP011 (POR FSE Valle d'Aosta)  2014IT05SFOP012 (POR FSE Veneto) Participation in a training course in a Higher Technical Institute (16) Completion of a training course in a Higher Technical Institute The unit costs cover all eligible categories of costs, except for costs related to courses run by certified centres that are compulsory for obtaining the mandatory certifications provided by the provisions of the Ministry of infrastructure and transportation, in the areas Mobility of people and goods  conduction of the naval vehicle  and Mobility of people and goods  management of equipment and onboard assembly  Number of hours of participation in a training course in a Higher Technical Institute In addition, number of participants who have successfully completed an academic year (17) of a training course in a Higher Technical Institute. Hourly rate 49,93 For 2-year courses per completed year: 4 809,50 For 3-year courses per completed year: 3 206,30 18. Mobility programmes for researchers under the OP 2014IT16M20P005 - 2014-2020 Research and Innovation  Operating Programme, Axis I Human Capital , Action I.2. Mobility programmes for researchers Monthly cost for a researcher with a fixed-term contract (18) All categories of costs. Number of months spent on site or off campus by a researcher hired under the law n.240/2010 for a period of 36 months, and selected through a public competition in a state or private university in one of the regions that are beneficiaries of the intervention. A. Without periods of activity off campus or abroad for researchers for line of activity mobility (19) 4 885,38 B. With periods of activity off campus or abroad for researchers for line of activity mobility  and for researchers under line of activity attraction (20) 5 496,05 2. Adjustment of amounts (a) For standard scales of unit costs 1-9, the amounts may be adjusted where the FOI index (consumer price index for blue and white collar worker households, excluding tobacco products) shows a monetary revaluation equal to or exceeding 5 %. In particular, in a given year y, the adjustment is made if in a period y + t the difference between the benchmarking coefficients shown by the FOI index for such years is equal to or higher than 5 %. The base year applied  and on the basis of which the amounts were adjusted  is 2014. Where this rate is equal to or higher than 5 %, each unit cost may be adjusted accordingly. (b) For standard scale of unit costs 10, the rate may be adjusted by replacing the montly scholarship and/or social security contributions in the calculation method that consists of monthly scholarship plus social security contributions plus an amount for all other costs. Updated data can be found in amendments to the Ministerial Decree of 18.6.2008 (which defines the total gross annual amount of PhD scholarships) and biannual adjustment of the rate of social security contributions (Circular letter No 13 of 29/01/2016 of the Director-General of INPS, the National Institute for Social Security). (c) For standard scales of unit costs 11-15, which are based on the historical average number of certificates (output) awarded per module, the rate may be adjusted at the end of each financial year (31/12) following an assessment by the Managing Authority of the implementation of the operations related to each of the unit costs. Where such an assessment shows a divergence in the average number of certificates awarded per module for each type of training as compared to the average number used as the basis for calculating the existing unit cost, then a new unit cost will be calculated according to the following formula: UCnew = UCold + Variation where Variation = UCold  (UCold * Outputnew/Outputold) (d) For standard scales of unit costs 17, the rates will be reviewed every four years and if, taking 2017 as the reference year, there is an increase of more than 5 % an adjustment will be made by ISTAT based on the FOI consumer price index (consumer price index for blue and white collar worker households, excluding tobacco products). (e) For standard scales of unit costs 18, the rates may be adjusted following amendments of the current legislation (which includes Law n.240/2010, the Presidential Decree n.232/2011, the Law n.232/2016 (Budget Law 2017), Law n.448/1998 Misure di finanza pubblica per la stabilizzazione e lo sviluppo , Law n.335/1995, Legislative Decree n.446/1997, and the Presidential Decree n.1032/1973.) as well as changes of the social security contribution rates. 3.1 Interregional travel costs (in EUR) Region of origin Travel costs Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia-Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 269,30 211,17 198,50 148,63 231,83 232,74 201,95 226,34 167,99 68,60 58,98 0,00 23,32 25,81 125,43 45,79 83,99 93,05 164,82 165,16 182,46 Basilicata 271,11 236,02 227,31 236,81 294,55 239,98 259,23 264,89 201,50 176,59 97,35 83,99 142,75 67,92 33,96 31,24 0,00 55,47 71,43 114,33 224,18 Calabria 369,32 285,04 273,72 242,02 351,32 340,51 304,28 304,39 270,32 238,63 243,15 164,82 178,18 139,01 90,33 85,58 71,43 69,05 0,00 75,62 280,55 Campania 253,00 271,68 259,06 113,20 246,78 221,87 165,84 302,24 178,86 160,74 169,86 125,43 151,01 99,62 0,00 21,28 33,96 89,20 90,33 113,20 190,22 Emilia-Romagna 146,48 81,50 74,71 38,26 129,05 92,82 63,39 55,47 0,00 54,34 62,26 167,99 52,07 131,31 178,86 160,52 201,50 140,37 270,32 292,06 188,94 Friuli Venezia Giulia 129,05 103,24 82,30 120,22 175,52 99,62 37,36 0,00 55,47 70,18 163,01 226,34 162,50 113,20 302,24 218,87 264,89 241,12 304,39 325,00 279,13 Lazio 230,31 172,06 160,74 129,05 210,55 201,50 165,27 113,20 131,31 99,62 70,18 25,81 54,34 0,00 99,62 29,21 67,92 113,20 139,01 138,10 156,65 Liguria 53,66 113,94 105,11 0,00 36,22 49,81 106,41 120,22 38,26 67,47 118,07 148,63 75,50 129,05 113,20 152,03 236,81 250,17 242,02 231,61 224,15 Lombardia 59,37 97,35 76,47 49,81 67,92 0,00 69,05 99,62 92,82 113,20 108,67 232,74 84,90 201,50 221,87 223,91 239,98 179,99 340,51 335,07 179,51 Marche 200,25 84,90 76,98 118,07 119,99 108,67 70,18 163,01 62,26 108,11 0,00 58,98 43,92 70,18 169,86 75,96 97,35 107,54 243,15 216,21 251,20 Molise 259,51 196,06 194,31 152,03 232,97 223,91 194,48 218,87 160,52 126,56 75,96 45,79 106,75 29,21 21,28 0,00 31,24 70,30 85,58 140,48 185,85 PA Bolzano 118,58 0,00 36,22 113,94 151,35 97,35 96,22 103,24 81,50 110,94 84,90 67,92 127,01 172,06 271,68 196,06 236,02 138,10 285,04 310,17 273,47 PA Trento 112,24 36,22 0,00 105,11 147,22 76,47 19,02 82,30 74,71 99,62 76,98 198,50 120,44 160,74 259,06 194,31 227,31 132,44 273,72 308,24 247,26 Piemonte 17,43 151,35 147,22 36,22 0,00 67,92 103,01 175,52 129,05 147,16 119,99 231,83 181,74 210,55 246,78 232,97 294,55 191,31 351,32 273,60 187,92 Puglia 275,59 138,10 132,44 250,17 191,31 179,99 164,71 241,12 140,37 212,82 107,54 93,05 156,78 113,20 89,20 70,30 55,47 0,00 69,05 147,61 279,42 Sardegna 205,36 273,47 247,26 224,15 187,92 179,51 248,56 279,13 188,94 189,41 251,20 182,46 210,98 156,65 190,22 185,85 224,18 279,42 280,55 185,82 0,00 Sicilia 350,35 310,17 308,24 231,61 273,60 335,07 303,38 325,00 292,06 273,94 216,21 165,16 189,50 138,10 113,20 140,48 114,33 147,61 75,62 0,00 185,82 Toscana 169,12 110,94 99,62 67,47 147,16 113,20 95,09 70,18 54,34 0,00 108,11 68,60 36,22 99,62 160,74 126,56 176,59 212,82 238,63 273,94 189,41 Umbria 199,18 127,01 120,44 75,50 181,74 84,90 125,14 162,50 52,07 36,22 43,92 23,32 0,00 54,34 151,01 106,75 142,75 156,78 178,18 189,50 210,98 Valle d'Aosta 0,00 118,58 112,24 53,66 17,43 59,37 155,03 129,05 146,48 169,12 200,25 269,30 199,18 230,31 253,00 259,51 271,11 275,59 369,32 350,35 205,36 Veneto 155,03 96,22 19,02 106,41 103,01 69,05 0,00 37,36 63,39 95,09 70,18 201,95 125,14 165,27 165,84 194,48 259,23 164,71 304,28 303,38 248,56 3.2 Interregional accommodation costs (for more than 600 hours) (in EUR) Region of origin ACCOMMODATION COSTS Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia- Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Basilicata 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Calabria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Campania 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Emilia-Romagna 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Friuli Venezia Giulia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Lazio 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Liguria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Lombardia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Marche 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Molise 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 PA Bolzano 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 PA Trento 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Piemonte 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Puglia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Sardegna 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Sicilia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Toscana 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Umbria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Valle d'Aosta 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Veneto 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 3.3 Interregional subsistence costs (for more than 600 hours) (in EUR) Region of origin MEAL COSTS Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia- Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Basilicata 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Calabria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Campania 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Emilia-Romagna 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Friuli Venezia Giulia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Lazio 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Liguria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Lombardia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Marche 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Molise 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 PA Bolzano 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 PA Trento 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Piemonte 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Puglia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Sardegna 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Sicilia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Toscana 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Umbria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Valle d'Aosta 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Veneto 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 3.4 Interregional allowances for traineeships (in EUR) No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Valle d'Aosta 160 611,70 613,51 711,72 595,40 488,88 471,45 572,71 396,06 401,77 542,65 601,91 460,98 454,64 359,83 617,99 547,76 692,75 511,52 541,58  497,43 161-200 613,84 615,65 713,86 597,54 491,02 473,59 574,85 398,20 403,91 544,79 604,05 463,12 456,78 361,97 620,13 549,90 694,89 513,66 543,72  499,57 201-249 699,44 701,25 799,46 683,14 576,62 559,19 660,45 483,80 489,51 630,39 689,65 548,72 542,38 447,57 705,73 635,50 780,49 599,26 629,32  585,17 250-300 804,30 806,11 904,32 788,00 681,48 664,05 765,31 588,66 594,37 735,25 794,51 653,58 647,24 552,43 810,59 740,36 885,35 704,12 734,18  690,03 301-600 913,44 915,25 1 013,46 897,14 790,62 773,19 874,45 697,80 703,51 844,39 903,65 762,72 756,38 661,57 919,73 849,50 994,49 813,26 843,32  799,17 > 600 1 555,44 1 557,25 1 655,46 1 539,14 1 432,62 1 415,19 1 516,45 1 339,80 1 345,51 1 486,39 1 545,65 1 404,72 1 398,38 1 303,57 1 561,73 1 491,50 1 636,49 1 455,26 1 485,32  1 441,17 Bolzano 160 585,59 610,44 659,45 646,09 455,92 477,65 546,48 488,35 471,77 459,31 570,48  410,64 525,76 512,52 647,88 684,58 485,35 501,42 492,99 470,63 161-200 587,93 612,78 661,79 648,43 458,26 479,99 548,82 490,69 474,11 461,65 572,82  412,98 528,10 514,86 650,22 686,92 487,69 503,76 495,33 472,97 201-249 681,53 706,38 755,39 742,04 551,86 573,60 642,42 584,29 567,71 555,26 666,42  506,58 621,71 608,46 743,83 780,53 581,29 597,37 588,93 566,58 250-300 796,20 821,04 870,06 856,70 666,53 688,26 757,09 698,96 682,37 669,92 781,08  621,25 736,37 723,13 858,49 895,19 695,96 712,03 703,60 681,24 301-600 915,54 940,39 989,40 976,05 785,87 807,60 876,43 818,30 801,72 789,27 900,43  740,59 855,71 842,47 977,83 1 014,53 815,30 831,38 822,94 800,59 > 600 1 617,57 1 642,41 1 691,43 1 678,07 1 487,90 1 509,63 1 578,46 1 520,33 1 503,74 1 491,29 1 602,45  1 442,62 1 557,74 1 544,50 1 679,86 1 716,56 1 517,33 1 533,40 1 524,97 1 502,61 Trento 160 493,91 522,71 569,13 554,47 370,12 377,71 456,15 400,52 371,88 372,38 489,72 331,63  442,63 427,85 542,67 603,65 395,02 415,85 407,65 314,43 161-200 495,75 524,56 570,97 556,31 371,97 379,55 458,00 402,36 373,72 374,23 491,56 333,48  444,47 429,70 544,52 605,50 396,87 417,70 409,49 316,27 201-249 569,60 598,41 644,82 630,17 445,82 453,40 531,85 476,21 447,57 448,08 565,42 407,33  518,32 503,55 618,37 679,35 470,72 491,55 483,35 390,12 250-300 660,07 688,88 735,29 720,63 536,29 543,87 622,32 566,68 538,04 538,55 655,88 497,80  608,79 594,02 708,84 769,82 561,19 582,02 573,81 480,59 301-600 754,23 783,04 829,46 814,80 630,45 638,03 716,48 660,84 632,20 632,71 750,05 591,96  702,95 688,18 803,00 863,98 655,35 676,18 667,98 574,76 > 600 1 308,13 1 336,93 1 383,35 1 368,69 1 184,34 1 191,93 1 270,37 1 214,74 1 186,10 1 186,61 1 303,94 1 145,85  1 256,85 1 242,07 1 356,89 1 417,87 1 209,25 1 230,07 1 221,87 1 128,65 Liguria 160 454,43 542,61 547,82 419,00 344,06 426,02 434,85  355,61 423,87 457,83 419,74 410,91 342,02 555,97 529,95 537,41 373,27 381,30 359,46 412,21 161-200 456,34 544,52 549,73 420,91 345,97 427,93 436,76  357,52 425,78 459,74 421,65 412,82 343,93 557,88 531,86 539,32 375,18 383,21 361,37 414,12 201-249 532,79 620,97 626,18 497,36 422,42 504,38 513,21  433,97 502,23 536,19 498,10 489,27 420,38 634,33 608,31 615,77 451,63 459,66 437,82 490,57 250-300 626,44 714,63 719,83 591,01 516,07 598,03 606,86  527,62 595,88 629,84 591,75 582,92 514,04 727,98 701,96 709,42 545,28 553,32 531,47 584,22 301-600 723,92 812,10 817,31 688,48 613,55 695,50 704,33  625,09 693,35 727,31 689,22 680,39 611,51 825,46 799,43 806,89 642,75 650,79 628,94 681,69 > 600 1 297,29 1 385,47 1 390,68 1 261,86 1 186,92 1 268,88 1 277,71  1 198,47 1 266,73 1 300,69 1 262,59 1 253,76 1 184,88 1 398,83 1 372,81 1 380,27 1 216,13 1 224,16 1 202,32 1 255,07 Piemonte 160 555,86 618,58 675,35 570,81 453,08 499,55 534,58 360,26 391,95 444,02 557,00 475,38 471,25  515,34 511,95 597,64 471,19 505,77 341,46 427,04 161-200 557,89 620,60 677,37 572,83 455,10 501,57 536,61 362,28 393,98 446,05 559,02 477,40 473,27  517,36 513,98 599,66 473,22 507,80 343,49 429,07 201-249 638,90 701,61 758,38 653,84 536,11 582,58 617,62 443,29 474,98 527,06 640,03 558,41 554,28  598,37 594,99 680,67 554,22 588,81 424,50 510,08 250-300 738,13 800,85 857,61 753,07 635,35 681,82 716,85 542,52 574,22 626,29 739,26 657,65 653,52  697,61 694,22 779,90 653,46 688,04 523,73 609,31 301-600 841,42 904,13 960,90 856,36 738,63 785,10 820,14 645,81 677,50 729,58 842,55 760,93 756,80  800,89 797,51 883,19 756,74 791,33 627,02 712,60 > 600 1 448,98 1 511,69 1 568,46 1 463,92 1 346,19 1 392,66 1 427,69 1 253,37 1 285,06 1 337,13 1 450,11 1 368,49 1 364,36  1 408,45 1 405,07 1 490,75 1 364,30 1 398,88 1 234,57 1 320,15 Lombardia 160 693,90 701,15 801,67 683,03 553,99 560,78 662,66 510,97  569,83 685,07 558,51 537,63 529,08 641,15 640,67 796,23 574,36 546,06 520,54 530,21 161-200 696,78 704,03 804,55 685,92 556,87 563,66 665,54 513,85  572,72 687,95 561,40 540,51 531,96 644,03 643,56 799,12 577,24 548,94 523,42 533,10 201-249 812,07 819,32 919,84 801,21 672,16 678,95 780,83 629,14  688,01 803,24 676,69 655,80 647,26 759,32 758,85 914,41 692,54 664,24 638,71 648,39 250-300 953,31 960,55 1 061,07 942,44 813,39 820,18 922,06 770,37  829,24 944,48 817,92 797,03 788,49 900,55 900,08 1 055,64 833,77 805,47 779,94 789,62 301-600 1 100,30 1 107,55 1 208,07 1 089,43 960,39 967,18 1 069,06 917,37  976,23 1 091,47 964,91 944,03 935,48 1 047,55 1 047,07 1 202,63 980,76 952,46 926,94 936,61 > 600 1 964,98 1 972,23 2 072,75 1 954,11 1 825,07 1 831,86 1 933,74 1 782,05  1 840,91 1 956,15 1 829,59 1 808,71 1 800,16 1 912,23 1 911,75 2 067,31 1 845,44 1 817,14 1 791,61 1 801,29 Veneto 160 499,08 556,36 601,42 462,97 360,53 334,49 462,41 403,54 366,19 367,32 491,61 393,36 316,15 400,15 461,84 545,70 600,51 392,22 422,28 452,16  161-200 500,94 558,22 603,27 464,83 362,38 336,35 464,26 405,40 368,04 369,18 493,47 395,21 318,01 402,00 463,70 547,56 602,37 394,08 424,13 454,02  201-249 575,22 632,50 677,56 539,11 436,67 410,63 538,55 479,68 442,33 443,46 567,75 469,50 392,29 476,29 537,98 621,84 676,65 468,36 498,42 528,30  250-300 666,22 723,50 768,56 630,11 527,67 501,63 629,55 570,68 533,33 534,46 658,75 560,49 483,29 567,29 628,98 712,84 767,65 559,36 589,42 619,30  301-600 760,93 818,21 863,27 724,82 622,38 596,34 724,26 665,39 628,04 629,17 753,46 655,21 578,00 662,00 723,69 807,55 862,36 654,07 684,13 714,01  > 600 1 318,06 1 375,34 1 420,39 1 281,95 1 179,51 1 153,47 1 281,39 1 222,52 1 185,17 1 186,30 1 310,59 1 212,33 1 135,13 1 219,13 1 280,82 1 364,68 1 419,49 1 211,20 1 241,26 1 271,14  Friuli Venezia Giulia 160 577,72 616,26 655,77 653,62 406,84  464,57 471,59 450,99 514,38 570,24 454,61 433,67 526,89 592,49 630,50 676,37 421,56 513,87 480,42 388,73 161-200 579,91 618,46 657,96 655,81 409,04  466,77 473,79 453,18 516,58 572,44 456,81 435,86 529,08 594,68 632,70 678,57 423,75 516,07 482,62 390,92 201-249 667,75 706,30 745,81 743,66 496,88  554,61 561,63 541,03 604,42 660,28 544,65 523,71 616,93 682,53 720,54 766,41 511,60 603,91 570,46 478,77 250-300 775,36 813,91 853,41 851,26 604,49  662,22 669,24 648,63 712,03 767,89 652,26 631,32 724,54 790,13 828,15 874,02 619,20 711,52 678,07 586,37 301-600 887,36 925,91 965,41 963,26 716,49  774,22 781,24 760,63 824,03 879,89 764,26 743,31 836,54 902,13 940,15 986,02 731,20 823,52 790,07 698,37 > 600 1 546,18 1 584,73 1 624,24 1 622,09 1 375,31  1 433,04 1 440,06 1 419,46 1 482,85 1 538,71 1 423,08 1 402,14 1 495,36 1 560,96 1 598,97 1 644,84 1 390,03 1 482,34 1 448,89 1 357,20 No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Emilia Romagna 160 562,62 596,13 664,95 573,49  450,10 525,95 432,89 487,46 456,89 555,15 476,14 469,35 523,68 535,00 583,58 686,69 448,97 446,71 541,11 458,03 161-200 565,09 598,60 667,42 575,96  452,57 528,41 435,36 489,92 459,36 557,62 478,60 471,81 526,15 537,47 586,04 689,16 451,44 449,17 543,58 460,49 201-249 663,75 697,25 766,08 674,61  551,23 627,07 534,02 588,58 558,02 656,28 577,26 570,47 624,81 636,13 684,70 787,81 550,09 547,83 642,24 559,15 250-300 784,60 818,11 886,94 795,47  672,08 747,93 654,88 709,44 678,87 777,13 698,12 691,33 745,66 756,98 805,56 908,67 670,95 668,69 763,10 680,01 301-600 910,39 943,90 1 012,73 921,26  797,87 873,72 780,67 835,23 804,66 902,92 823,91 817,12 871,45 882,77 931,35 1 034,46 796,74 794,48 888,88 805,80 > 600 1 650,33 1 683,84 1 752,66 1 661,20  1 537,81 1 613,65 1 520,60 1 575,16 1 544,60 1 642,86 1 563,84 1 557,05 1 611,39 1 622,71 1 671,28 1 774,40 1 536,68 1 534,41 1 628,82 1 545,73 Toscana 160 448,73 556,73 618,76 540,88 434,47 450,32 479,75 447,60 493,34 488,24 506,69 491,07 479,75 527,30 592,95 569,54 654,08  416,36 549,26 475,22 161-200 451,11 559,10 621,14 543,26 436,85 452,70 482,13 449,98 495,71 490,62 509,07 493,45 482,13 529,67 595,33 571,92 656,46  418,74 551,63 477,60 201-249 546,14 654,14 716,17 638,29 531,88 547,73 577,16 545,01 590,75 585,65 604,10 588,48 577,16 624,71 690,36 666,95 751,49  513,77 646,67 572,63 250-300 662,56 770,55 832,59 754,71 648,30 664,15 693,58 661,43 707,16 702,07 720,52 704,90 693,58 741,12 806,78 783,37 867,91  630,19 763,08 689,05 301-600 783,73 891,72 953,76 875,87 769,47 785,31 814,75 782,60 828,33 823,24 841,69 826,07 814,75 862,29 927,95 904,54 989,07  751,35 884,25 810,22 > 600 1 496,48 1 604,48 1 666,51 1 588,63 1 482,22 1 498,07 1 527,50 1 495,35 1 541,08 1 535,99 1 554,44 1 538,82 1 527,50 1 575,04 1 640,70 1 617,29 1 701,83  1 464,11 1 597,01 1 522,97 Marche 160 347,07 385,44 531,24 457,95 350,35 451,10 358,27 406,16 396,76  364,05 372,99 365,07 408,08 395,63 539,29 504,30 396,20 332,01 488,34 358,27 161-200 348,87 387,24 533,04 459,75 352,15 452,90 360,07 407,96 398,56  365,85 374,79 366,87 409,88 397,43 541,09 506,10 398,00 333,81 490,14 360,07 201-249 420,89 459,27 605,07 531,77 424,17 524,92 432,10 479,98 470,59  437,87 446,81 438,89 481,91 469,45 613,12 578,13 470,02 405,83 562,16 432,10 250-300 509,12 547,49 693,29 620,00 512,40 613,15 520,32 568,21 558,81  526,10 535,04 527,12 570,13 557,68 701,34 666,35 558,25 494,06 650,39 520,32 301-600 600,95 639,32 785,12 711,83 604,23 704,98 612,15 660,04 650,64  617,93 626,87 618,95 661,96 649,51 793,17 758,18 650,08 585,89 742,22 612,15 > 600 1 141,12 1 179,49 1 325,29 1 251,99 1 144,40 1 245,15 1 152,32 1 200,21 1 190,81  1 158,10 1 167,04 1 159,11 1 202,13 1 189,68 1 333,34 1 298,35 1 190,24 1 126,06 1 282,39 1 152,32 Abruzzo 160  353,35 434,18 394,78 437,35 495,70 295,17 417,99 502,10 328,34 315,15 337,28 467,86 501,19 362,41 451,81 434,52 337,96 292,68 538,66 471,31 161-200  355,04 435,86 396,47 439,03 497,39 296,85 419,67 503,78 330,02 316,83 338,96 469,54 502,88 364,09 453,50 436,20 339,64 294,36 540,35 472,99 201-249  422,38 503,20 463,81 506,37 564,73 364,19 487,01 571,12 397,36 384,17 406,30 536,88 570,22 431,43 520,84 503,54 406,98 361,70 607,69 540,33 250-300  504,87 585,69 546,30 588,86 647,22 446,68 569,51 653,61 479,85 466,66 488,79 619,37 652,71 513,92 603,33 586,03 489,47 444,19 690,18 622,82 301-600  590,73 671,55 632,16 674,72 733,08 532,54 655,36 739,47 565,71 552,52 574,65 705,23 738,57 599,78 689,19 671,89 575,33 530,05 776,03 708,68 > 600  1 095,77 1 176,60 1 137,21 1 179,77 1 238,12 1 037,59 1 160,41 1 244,52 1 070,76 1 057,57 1 079,70 1 210,28 1 243,61 1 104,83 1 194,24 1 176,94 1 080,38 1 035,10 1 281,08 1 213,73 Umbria 160 361,45 480,87 516,31 489,14 390,20 500,63 392,46 413,63 423,03 382,05 444,88 465,14 458,57 519,87 494,91 549,11 527,63 374,35  537,30 463,27 161-200 363,56 482,99 518,42 491,25 392,31 502,74 394,58 415,75 425,14 384,16 446,99 467,25 460,69 521,98 497,02 551,22 529,74 376,47  539,42 465,38 201-249 448,09 567,52 602,95 575,78 476,85 587,27 479,11 500,28 509,67 468,70 531,52 551,78 545,22 606,52 581,56 635,76 614,27 461,00  623,95 549,92 250-300 551,65 671,07 706,50 679,34 580,40 690,82 582,66 603,83 613,23 572,25 635,07 655,34 648,77 710,07 685,11 739,31 717,82 564,55  727,50 653,47 301-600 659,42 778,85 814,28 787,11 688,18 798,60 690,44 711,61 721,00 680,03 742,85 763,12 756,55 817,85 792,89 847,09 825,60 672,33  835,28 761,25 > 600 1 293,42 1 412,84 1 448,27 1 421,11 1 322,17 1 432,59 1 324,43 1 345,60 1 355,00 1 314,02 1 376,84 1 397,11 1 390,54 1 451,84 1 426,88 1 481,08 1 459,59 1 306,32  1 469,27 1 395,24 Lazio 160 512,01 554,12 625,21 585,81 617,51 599,40  615,25 687,69 556,38 515,40 658,26 646,94 696,75 599,40 642,84 624,30 585,81 540,53 716,50 651,47 161-200 515,05 557,16 628,25 588,85 620,55 602,44  618,28 690,73 559,42 518,44 661,30 649,98 699,79 602,44 645,88 627,34 588,85 543,57 719,54 654,51 201-249 636,60 678,71 749,80 710,40 742,10 723,99  739,83 812,28 680,97 639,99 782,85 771,53 821,34 723,99 767,43 748,89 710,40 665,12 841,09 776,06 250-300 785,49 827,60 898,69 859,30 891,00 872,88  888,73 961,18 829,87 788,89 931,75 920,43 970,24 872,88 916,33 897,79 859,30 814,02 989,99 924,96 301-600 940,47 982,58 1 053,67 1 014,27 1 045,97 1 027,86  1 043,71 1 116,15 984,84 943,86 1 086,72 1 075,40 1 125,21 1 027,86 1 071,31 1 052,76 1 014,27 968,99 1 144,96 1 079,93 > 600 1 852,09 1 894,20 1 965,29 1 925,89 1 957,59 1 939,48  1 955,33 2 027,77 1 896,46 1 855,48 1 998,34 1 987,02 2 036,83 1 939,48 1 982,93 1 964,38 1 925,89 1 880,61 2 056,58 1 991,55 Campania 160 452,64 361,17 417,55  506,07 629,46 426,83 440,41 549,08 497,07 348,49 598,89 586,27 573,99 416,41 517,43 440,41 487,96 478,22 580,21 493,05 161-200 454,68 363,22 419,59  508,11 631,50 428,87 442,46 551,13 499,11 350,54 600,94 588,32 576,03 418,46 519,48 442,46 490,00 480,27 582,26 495,10 201-249 536,49 445,02 501,39  589,92 713,30 510,68 524,26 632,93 580,92 432,34 682,74 670,12 657,84 500,26 601,28 524,26 571,80 562,07 664,06 576,90 250-300 636,69 545,23 601,60  690,13 813,51 610,89 624,47 733,14 681,13 532,55 782,95 770,33 758,05 600,47 701,49 624,47 672,01 662,28 764,27 677,11 301-600 740,99 649,53 705,90  794,42 917,81 715,18 728,77 837,44 785,42 636,85 887,25 874,63 862,34 704,77 805,79 728,77 776,31 766,58 868,57 781,41 > 600 1 354,52 1 263,05 1 319,43  1 407,95 1 531,34 1 328,71 1 342,29 1 450,96 1 398,95 1 250,37 1 500,77 1 488,15 1 475,87 1 318,29 1 419,31 1 342,29 1 389,84 1 380,10 1 482,09 1 394,93 Molise 160 354,06 339,51 393,85 329,55 468,79 527,14 337,48 460,30 532,18 384,23  504,33 502,58 541,24 378,57 494,12 448,75 434,83 415,02 567,78 502,75 161-200 355,99 341,44 395,78 331,48 470,71 529,07 339,40 462,22 534,11 386,15  506,26 504,50 543,16 380,49 496,05 450,68 436,75 416,94 569,71 504,67 201-249 433,05 418,51 472,84 408,55 547,78 606,14 416,47 539,29 611,17 463,22  583,33 581,57 620,23 457,56 573,12 527,75 513,82 494,01 646,78 581,74 250-300 527,46 512,92 567,25 502,95 642,19 700,54 510,88 633,70 705,58 557,63  677,73 675,98 714,64 551,97 667,52 622,15 608,23 588,42 741,18 676,15 301-600 625,72 611,18 665,51 601,21 740,45 798,81 609,14 731,96 803,84 655,89  776,00 774,24 812,90 650,23 765,78 720,41 706,49 686,68 839,44 774,41 > 600 1 203,73 1 189,18 1 243,52 1 179,22 1 318,46 1 376,81 1 187,14 1 309,97 1 381,85 1 233,90  1 354,00 1 352,25 1 390,90 1 228,24 1 343,79 1 298,42 1 284,50 1 264,69 1 417,45 1 352,42 No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Basilicata 160 320,95  308,39 270,92 438,46 501,85 304,88 473,77 476,94 334,31 268,20 472,98 464,27 531,51 292,43 461,14 351,29 413,55 379,71 508,07 496,19 161-200 322,44  309,87 272,40 439,94 503,33 306,36 475,26 478,43 335,79 269,68 474,46 465,75 532,99 293,91 462,62 352,77 415,03 381,19 509,56 497,67 201-249 381,68  369,11 331,64 499,18 562,57 365,60 534,50 537,67 395,03 328,92 533,70 524,99 592,23 353,15 521,86 412,01 474,27 440,43 568,80 556,91 250-300 454,25  441,68 404,21 571,75 635,14 438,17 607,07 610,23 467,60 401,49 606,27 597,56 664,80 425,72 594,43 484,58 546,84 513,00 641,36 629,48 301-600 529,78  517,21 479,74 647,28 710,67 513,70 682,60 685,77 543,13 477,02 681,80 673,09 740,33 501,25 669,96 560,11 622,37 588,53 716,90 705,01 > 600 974,08  961,51 924,04 1 091,58 1 154,97 958,00 1 126,90 1 130,07 987,43 921,33 1 126,10 1 117,39 1 184,63 945,55 1 114,26 1 004,41 1 066,67 1 032,83 1 161,20 1 149,31 Puglia 160 372,30 334,71 348,30 368,45 419,61 520,36 392,45 529,42 459,23 386,79 349,54 417,35 411,69 470,55  558,67 426,86 492,06 436,03 554,83 443,95 161-200 374,04 336,46 350,04 370,19 421,36 522,11 394,19 531,16 460,98 388,53 351,29 419,09 413,43 472,30  560,41 428,60 493,81 437,77 556,58 445,70 201-249 443,85 406,27 419,85 440,00 491,17 591,92 464,00 600,97 530,79 458,34 421,10 488,91 483,25 542,11  630,22 498,41 563,62 507,58 626,39 515,51 250-300 529,37 491,79 505,37 525,52 576,69 677,44 549,52 686,49 616,31 543,86 506,62 574,42 568,76 627,63  715,74 583,93 649,14 593,10 711,91 601,03 301-600 618,38 580,80 594,38 614,53 665,70 766,45 638,53 775,50 705,32 632,87 595,63 663,43 657,77 716,64  804,75 672,94 738,15 682,11 800,92 690,04 > 600 1 141,97 1 104,38 1 117,97 1 138,12 1 189,28 1 290,03 1 162,11 1 299,09 1 228,90 1 156,45 1 119,21 1 187,02 1 181,36 1 240,22  1 328,34 1 196,53 1 261,73 1 205,70 1 324,50 1 213,62 Calabria 160 447,87 354,48  373,38 553,37 587,45 422,06 525,07 623,56 526,20 368,63 568,09 556,77 634,37 352,10 563,61 358,67 521,68 461,23 652,37 587,33 161-200 449,64 356,25  375,15 555,14 589,22 423,83 526,84 625,33 527,97 370,40 569,86 558,54 636,14 353,87 565,38 360,44 523,45 463,00 654,14 589,10 201-249 520,40 427,01  445,92 625,90 659,98 494,59 597,60 696,09 598,74 441,16 640,62 629,30 706,90 424,64 636,14 431,20 594,21 533,76 724,90 659,86 250-300 607,09 513,70  532,60 712,59 746,66 581,28 684,29 782,77 685,42 527,85 727,31 715,99 793,58 511,32 722,82 517,89 680,89 620,44 811,58 746,55 301-600 697,31 603,92  622,82 802,81 836,88 671,50 774,51 873,00 775,64 618,07 817,53 806,21 883,81 601,54 813,04 608,11 771,12 710,67 901,81 836,77 > 600 1 228,03 1 134,64  1 153,54 1 333,53 1 367,61 1 202,22 1 305,23 1 403,72 1 306,36 1 148,79 1 348,25 1 336,93 1 414,53 1 132,26 1 343,77 1 138,83 1 301,84 1 241,39 1 432,53 1 367,49 Sicilia 160 523,88 473,06 434,34 471,93 650,78 683,72 496,83 590,33 693,80 574,94 499,21 668,89 666,97 632,33 506,34 544,54  632,67 548,22 709,08 662,10 161-200 526,13 475,30 436,59 474,17 653,02 685,96 499,07 592,57 696,04 577,18 501,45 671,14 669,21 634,57 508,58 546,79  634,91 550,46 711,32 664,34 201-249 615,81 564,98 526,27 563,85 742,70 775,65 588,75 682,26 785,72 666,86 591,13 760,82 758,89 724,25 598,26 636,47  724,59 640,15 801,00 754,02 250-300 725,67 674,84 636,13 673,71 852,56 885,51 698,61 792,12 895,58 776,72 700,99 870,68 868,75 834,11 708,12 746,33  834,45 750,01 910,86 863,88 301-600 840,01 789,18 750,47 788,05 966,91 999,85 812,96 906,46 1 009,92 891,06 815,33 985,02 983,10 948,46 822,46 860,67  948,80 864,35 1 025,21 978,23 > 600 1 512,62 1 461,79 1 423,08 1 460,66 1 639,52 1 672,46 1 485,57 1 579,07 1 682,53 1 563,67 1 487,94 1 657,63 1 655,71 1 621,07 1 495,08 1 533,28  1 621,41 1 536,96 1 697,82 1 650,84 Sardegna 160 410,58 452,31 508,68 418,35 417,07 507,25 384,77 452,27 407,64 479,33 413,98 501,59 475,39 416,05 507,55  413,94 417,53 439,11 433,48 476,69 161-200 412,01 453,73 510,10 419,77 418,49 508,68 386,20 453,70 409,06 480,75 415,40 503,02 476,81 417,47 508,97  415,37 418,96 440,53 434,91 478,11 201-249 469,04 510,76 567,14 476,80 475,52 565,71 443,23 510,73 466,09 537,78 472,43 560,05 533,84 474,50 566,00  472,40 475,99 497,56 491,94 535,15 250-300 538,90 580,63 637,00 546,67 545,39 635,57 513,09 580,59 535,96 607,65 542,30 629,91 603,71 544,37 635,87  542,26 545,85 567,43 561,80 605,01 301-600 611,61 653,34 709,71 619,38 618,10 708,29 585,80 653,31 608,67 680,36 615,01 702,63 676,42 617,08 708,58  614,98 618,56 640,14 634,51 677,72 > 600 1 039,35 1 081,07 1 137,45 1 047,11 1 045,83 1 136,02 1 013,54 1 081,04 1 036,40 1 108,09 1 042,74 1 130,36 1 104,15 1 044,81 1 136,31  1 042,71 1 046,30 1 067,87 1 062,25 1 105,46 3.5 Allowances for traineeships under transnational mobility (in EUR) Country Months SA (21) MA (22) GA (23) 1 2 3 4 5 6 Austria 1 617 2 312 3 094 4 082 4 732 5 382 162,5 650,2 22,733 Belgium 1 501 2 183 2 841 3 719 4 305 4 890 151,0 585,3 21,575 Bulgaria 990 1 413 1 831 2 583 2 980 3 377 99,2 396,7 13,97 Cyprus 1 342 1 854 2 499 3 316 3 957 4 495 134,5 538,2 18,94 Czechia 1 365 1 876 2 522 3 369 4 018 4 564 136,5 546,17 19,51 Germany 1 477 2 114 2 751 3 749 4 344 4 939 148,7 594,67 21,24 Denmark 1 973 2 840 3 707 5 080,5 5 889 6 698 202,1 808,5 28,88 Estonia 1 504 2 226 2 949 3 765 4 366 4 968 150,3 601,33 21,48 Spain 1 552 2 199 2 860 3 894 4 514 5 133 154,8 619,17 22,11 Finland 1 806 2 587 3 351 4 537 5 260 5 982 180,6 722,5 25,80 France 1 771 2 533 3 295 4 451 5 162 5 873 177,8 711 25,39 United Kingdom 1 972 2 820 3 668 4 950 5 737 6 525 196,9 787,67 28,13 Hungary 1 255 1 790 2 324 3 223 3 727 4 231 126,1 504,33 18,01 Greece 1 402 2 000 2 598 3 674 4 251 4 828 144,2 576,83 20,60 Ireland 1 788 2 559 3 330 4 493 5 210 5 927 179,3 717,3 25,62 Iceland 1 614 2 312 3 011 4 062 4 710 5 358 162 648 23,14 Liechenstein 1 978 2 817 3 656 4 968 5 758 6 547 197,4 789,5 28,20 Lithuania 1 145 1 639 2 133 2 912 3 420 3 882 115,6 462,3 16,51 Luxembourg 1 501 2 148 2 794 3 802 4 406 5 010 151 604 21,57 Latvia 1 204 1 721 2 238 3 104 3 589 4 074 121,2 484,8 17,32 Malta 1 315 1 883 2 452 3 362 3 891 4 420 132,3 529 18,89 Netherlands 1 597 2 350 3 058 4 144 4 805 5 466 165,3 661,2 23,61 Norway 2 129 3 035 3 942 5 341 6 189 7 036 211,9 847,7 30,27 Poland 1 232 1 758 2 284 3 174 3 669 4 165 123,9 495,5 17,70 Portugal 1 371 1 959 2 548 3 492 4 041 4 591 137,4 549,5 19,63 Romania 1 056 1 507 1 958 2 745 3 170 3 596 106,3 425,3 15,19 Sweden 1 771 2 533 3 288 4 452 5 161 5 871 177,3 709,3 25,33 Slovenia 1 363 1 945 2 526 3 465 4 011 4 556 136,3 545,3 19,48 Slovakia 1 293 1 850 2 408 3 308 3 827 4 346 129,8 519,2 18,54 Turkey 1 194 1 706 2 218 3 071 3 552 4 033 120,3 481 17,18 Switzerland 1 879 2 579 3 279 4 670 5 370 6 070 175,0 700,0 25,00 Croatia 1 157 1 589 2 021 2 953 3 385 3 817 108 432 15,43 3.6 Allowances for interview(s) Place or country of destination Distance (KM) Amount (EUR) Travel and accommodation Daily subsistence allowance (DSA) Any EU-28 or Iceland and Norway 0 - 50 0 50/day (> 12 hours) 25/ day (> 6 - 12 hours) Max 3 days > 50 - 250 100 > 250 - 500 250 > 500 350 3.7 Allowance to move to another Member State (work placement) Country of Destination Amount (EUR) Austria 1 025 Belgium 970 Bulgaria 635 Croatia 675 Cyprus 835 Czechia 750 Denmark 1 270 Estonia 750 Finland 1 090 France 1 045 Germany 940 Greece 910 Hungary 655 Iceland 945 Ireland 1 015 Italy 995 Latvia 675 Lithuania 675 Luxembourg 970 Malta 825 Netherlands 950 Norway 1 270 Poland 655 Portugal 825 Romania 635 Slovakia 740 Slovenia 825 Spain 890 Sweden 1 090 United Kingdom 1 060 3.8 Daily accommodation costs (in EUR) Student daily allowances Staff daily allowances Country Group Country (Day 1-day 14) (Day 15-Day 60) (Day 1-day 14) (Day 15-Day 60) Group A United Kingdom 90 63 128 90 Group B Denmark 86 60 128 90 Group C Netherlands 83 58 128 90 Sweden 83 58 128 90 Group D Cyprus 77 54 112 78 Finland 77 54 112 78 Luxembourg 77 54 112 78 Group E Austria 74 52 112 78 Belgium 74 52 112 78 Bulgaria 74 52 112 78 Czechia 74 52 112 78 Group F Greece 70 49 112 78 Hungary 70 49 112 78 Switzerland 70 49 112 78 Liechtenstein 70 49 112 78 Norway 70 49 112 78 Poland 70 49 112 78 Romania 70 49 112 78 Turkey 70 49 112 78 Group G Germany 67 47 96 67 Spain 67 47 96 67 Latvia 67 47 96 67 North Macedonia 67 47 96 67 Malta 67 47 96 67 Slovakia 67 47 96 67 Group H Croatia 58 41 80 56 Estonia 58 41 80 56 Lithuania 58 41 80 56 Slovenia 58 41 80 56 Group I France 80 56 112 78 Ireland 80 56 128 90 Iceland 80 56 112 78 Group L Portugal 64 45 96 67 (1) Similar operations  are to be understood as including those operations with similar activities to those in measure 1.B of NOP YEI but with different target groups. (2) Similar operations  are to be understood as including those operations with similar activities to those in measure 1.C of NOP YEI but with different target groups. (3) Similar operations  are to be understood as including those operations with similar activities to those in measures 2A, 2B, 4A, 4C and 7.1 of NOP YEI but with different target groups. (4) For unit cost number 3 relating to training for self-employment and self-entrepreneurship, the amount will be reimbursed only in the case of group formation of 4 or more students. (5) The definition of the classes is in accordance with the provisions of Ministerial Circular no. 2 of 2 February 2009. This Circular defines the classes according to the type of teachers providing training. (6) Similar operations is to be understood as including those operations with similar activities to those in measure 3 of NOP YEI but with different target groups (7) The young person will be profiled according to one of the four classes (low, medium, high, very high) on the basis of the following variables:  age;  sex;  education;  employment status one year before;  region and province where the competent body which took in charge the young person is based;  language skills (only for non-nationals who have not obtained the educational qualification in Italy), for the evaluation of which will be used the already developed methodology for the issuance of an EC residence permit for long-term residents. Based on the variables identified for the young, a disadvantage coefficient  is calculated, with a value between 0 and 1. (8) Similar operations  are to be understood as including those operations with similar activities to those in measure 5 of NOP YEI but with different target groups. (9) Similar operations  are to be understood as including those operations with similar activities to those in measure 5 of NOP YEI but with different target groups (10) Similar operations  are to be understood as including those operations with similar activities to those in NOP YEI but with different target groups. (11) Similar operations  is to be understood as including those operations with similar activities to those in measure 7.1 of NOP YEI but with different target groups. (12) For unit cost number 8 relating to support for self-employment and self-entrepreneurship, the amount will be reimbursed only in the case of individual or individualised training ( individualised  meaning a maximum of 3 students). (13) Similar operations  are to be understood as including those operations with similar activities to those in measure 8 of NOP YEI but with different target groups. (14) The amounts in table 3.4 are the maximum allowance payable. Where an employer provides an allowance to cover travel, accommodation or meals, the allowance mentioned in point 3.4 will be reduced by:  the amount mentioned in point 3.1 for travel (depending on location)  the amount mentioned in point 3.2 for accommodation (depending on location)  the amount mentioned in point 3.3 for meals (depending on location). The amounts mentioned in tables 3.1, 3.2 and 3.3. will also be payable in a situation where the beneficiary pays only the categories of allowances mentioned in those tables. (15) Additional specific support is limited to one unit per student per module. (16) Istituto Tecnico Superiore . (17) Successfully completion of an academic year corresponds to admission to the next year or admission to the final exam. (18) A researcher hired under the law n.240/2010 for a period of 36 months with a full-time fixed-term contract, and selected through a public competition (19) Line of Activity Mobility Concerning this line of activity, the NOP will co-finance the international mobility of researchers holding a PhD since no more than four years at the time of the call publication. The NOP will support the hiring under the law n.240/2010 (art.24.3, letter a) of full time fixed-term researchers mainly to address them to international mobility programs. (20) Line of activity Attraction This line of activity will co-finance the return of researchers to less developed and in transition Regions hired under the law n.240/2010.(art.24.3, letter a) holding a PhD since no more than eight years at the time of the call publication, working in universities/research institutes/enterprises/other institutions out of the NOP target areas or even abroad, with an experience of at least two years in such structures. (21) SA = Additional Week. (22) MA = Additional Month. (23) GA = Additional Day. ANNEX V ANNEX IX Conditions for reimbursement of expenditure on the basis of unit costs and lump sums to the Netherlands 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Reintegration activities for detainees in the sector Prison Services Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a detainee during the period of intervention (1), in the sector Prison Services (GW). All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a detainee in the period of intervention 14,50 2. Reintegration activities for detainees in forensic care (Forzo) Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a detainee during the period of intervention in the sector forensic care (Forzo) All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a detainee in the period of intervention. 21,00 3. Reintegration activities for juvenile offenders and youth in institutions placed under supervision based on a court judgment under civil law Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a juvenile offender and a young person during the period of intervention in the sector Juvenile offenders and youth in custodial institutions under civil law (JI) All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a juvenile offender and a young person in the period of intervention. 26,50 4. Job coach activities for Young Disabled Persons OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Provision of job coach activities for Young Disabled Persons who receive benefits from the Employee Insurance Agency (UWV to secure and maintain paid employment in the open labour market) All eligible costs. Number of hours of jobcoaching assigned to a participant. 55,05 2. Adjustment of amounts The amounts of unit costs set out for types of operation 1-3 will be adjusted yearly in line with the Dutch consumer price index (CPI): https://www.cbs.nl/nl-nl/conversie/uitgelicht/de-consumentenprijsindex. Index figures can be found on CBS Statline. The first indexation will be calculated in 2017. The baseline year for the amounts of unit costs set out in this annex is 2015. (CPI 2015 = 100). Every year (N), as from 2017, the amounts will be indexed by applying the CPI of the year N  1 with the year 2015 as baseline. The following formula will be used for calculating the amounts of unit costs to be applied in a given year: Unit cost amounts in year N = Unit cost amounts included in this annex * CPI in year N  1 (with baseline 2015 = 100)/100 The amounts of unit costs set out for types of operation unit cost 4 will be adjusted when the rules and regulations about job coaching change according to the Dutch law. The set percentage of 60 % which forms the basisin the calculation of the hourly amount, to take into account that the assigned number of hours are not always used, will be recalculated every two 2 years in the same way the present calculations have been made with baseline year 2018. If the average differs more than 2 percent of the total number of hours the new percentage will be applied as the new average. 3. Definition of lump sum Type of operations Indicator name Category of costs Measurement unit for the indicator Amounts (in EUR) Technical Assistance Priority axis 4 2014NL05SFOP001 New total expenditure included in a payment application (i.e. total eligible expenditure included in a payment application which has not yet been taken into account for calculating an installment of EUR 100 000 ). All elgible costs. Installments of EUR 100 000 of new total expenditure included in a payment application submitted to the European Commission until the maximum amount (2) budgeted under the technical assistance priority axis is reached. 5 690 4. Adjustments of amounts Not applicable. (1) For the purposes of types of operations 1 to 3, the period of intervention is the period between the date of intake and the date of exiting the reintegration activity. (2) In accordance with Article 119 of Regulation (EU) No 1303/2013. ANNEX VI ANNEX XVI Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Croatia 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in HRK) 1. Improving access to education for disadvantaged students at pre-tertiary level by providing targeted professional support to students through teaching assistants under Priority Axis 3 Education and Lifelong learning  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months worked by a teaching assistant All eligible costs of the operation Number of months worked 4 530,18 2. Occupational training under priority axis 1 High employment and labour mobility  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months of participation in occupational training All eligible costs of the operation except travel costs for the participant, costs of participant's education and professional exam (if applicable) Number of months of participation in occupational training For participants without prior work experience: 3 318,81 For participants with prior work experience: a) for first 12 months of participation in occupational training3 791,19 b) for last 12 months of participation in occupational training3 318,81 3. Public works programmes supported under priority axis 1 High employment and labour mobility  and priority axis 2 Social inclusion  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months during which an employment aid is paid for an employee in a public works programme All eligible costs of the operation except travel costs for the participant, costs of participant's education and professional exam (if applicable) Number of months' employment aid per employee a) 3 943,24 for full- time employment, 100 % employment aid intensity b) 1 971,62 for full- time employment, 50 % employment aid intensity and half-time employment, 100 % aid intensity 4. Active labour market measures supported under priority axis 1 High employment and labour mobility  and priority axis 2 Social inclusion  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months during which the participant takes part in an active employment policy measure. Travel costs Number of months participated in an active employment measure. 452,16 5. Active employment policy measure in the form of wage subsidies provided to employers for disadvangtaged workers or workers with disabilities supported under priority axis 1 High employment and labour mobility  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months during which an employment aid is paid for a disadvantaged worker/worker with disabilities. All eligible costs of the operation except travel costs for the participant. Number of months of employment aid per disadvantaged worker/worker with disabilities for a maximum of 12 months per worker. Variant 1  disadvantaged workers without prior work experience a) 1 682,27 (for ISCED (1) 0,1) b) 2 048,92 (for ISCED 2,3,4) c) 2 695,94 (for ISCED 5,6,7,8) Variant 2  disadvantaged workers with prior work experience a) 1 971,63 (for ISCED 0,1) b) 2 516,21 (for ISCED 2,3,4) c) 3 145,78 (for ISCED 5,6,7,8) Variant 3  Workers with disabilities workers without prior work experience a) 2 523,40 (for ISCED 0,1) b) 3 073,38 (for ISCED 2,3,4) c) 4 043,92 (for ISCED 5,6,7,8) Variant 4  Workers with disabilities with prior work experience a) 2 957,43 (for ISCED 0,1) b) 3 774,32 (for ISCED 2,3,4) c) 4 718,68 (for ISCED 5,6,7,8) 2. Adjustment of amounts The amount for unit costs 2 shall be adjusted each calendar year by replacing the amount for financial aid and the contribution for compulsory insurance in the calculation method. Adjustments will be based on:  for financial aid, changes to the Statutory minimum wage according to the Minimum Wage Decree issued by Government, published on Official Gazette of Republic of Croatia (https://www.nn.hr)  for contributions for compulsory insurance, changes to the minimum monthly bases according to the Order on the bases for calculation of contributions for compulsory insurance issued by Minister of Finance, published on Official Gazette of Republic of Croatia (https://www.nn.hr). In addition any changes of the Employment Promotion Act provisions regulating mechanisms for determining financial aid and compulsory insurance payments for Occupational training and/or any changes of the Act on Contributions (NN 84/08, 152/08, 94/09, 18/11, 22/12, 144/12, 148/13, 41/14, 143/14, 115/16) provisions regulating calculations for compulsory contributions may entail changes to the proposed calculation method. The amount for unit costs 3 shall be adjusted each calendar year by replacing the amount for Statutory minimum wage and the annual sickleave rate in the calculation method. Adjustments will be based on:  changes to the Statutory minimum wage according to the Minimum Wage Decree issued by Government for a calendar year, published on Official Gazette of Republic of Croatia (https://www.nn.hr) according to the Article 7 of the Law on Minimum Wage (NN 39/13)  changes to the official annual sick leave rate in Croatia, published on the website of Croatian Health Insurance Fund (http://www.hzzo.hr/o-zavodu/izvjesca/). In addition any changes of the Act on Contributions (NN 84/08, 152/08, 94/09, 18/11, 22/12, 144/12, 148/13, 41/14, 143/14, 115/16) provisions regulating calculations for compulsory contributions may entail changes to the proposed calculation method. The amounts for unit costs 5 shall be adjusted each calendar year by replacing the amount for wage subsidy per category of worker and the annual official sick leave rate in the calculation method. Adjustments will be based on:  for wage subsidy, changes to the amounts published in the Terms and Conditions set by the Croatian Employment Services (CES) each year per category of worker,  changes to the official annual sick leave rate in Croatia, published on the website of Croatian Health Insurance Fund (http://www.hzzo.hr/o-zavodu/izvjesca/). In addition any changes of the Act on Contributions (NN 84/08, 152/08, 94/09, 18/11, 22/12, 144/12, 148/13, 41/14, 143/14, 115/16) provisions regulating calculations for compulsory contributions may entail changes to the proposed calculation method. (1) International Standard Classification of Education (ISCED) - https://ec.europa.eu/eurostat/statistics-explained/index.php/International_Standard_Classification_of_Education_%28ISCED%29 ANNEX VII ANNEX XIX Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the United Kingdom 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts in GBP 1. Apprenticeships under Priority Axis 3 of the Northern Ireland ESF Operational Programme (2014UK05SFOP004) Employed participants aged 16 years and above working towards a full formal apprenticeship. All eligible costs of the operation. Number of participants working towards a full formal apprenticeship. Amounts will be calculated according to: age (1) and disability status of the participant, the milestone and qualification level achieved, the funding category and level of the apprenticeship, as set out in point 3. below. 2. Training of and support to participants under Priority Axis 1 and 2 of the Northern Ireland ESF Operational Programme (2014UK05SFOP004) Months or hours worked by staff on operations supporting or training participants in the four strands: 1. Access to Employment (unemployed and economically inactive); 2. Young people not in education, employment or training (NEET) in the 16-24 age group; 3. Employability amongst people with disabilities; 4. Community Family Support Programme. All eligible costs of the operation. Number of hours or months worked by staff member, differentiated by category:  For full time staff working all contracted hours on the operation, the annual rate will be divided by 12 to establish a monthly rate.  For part-time staff working a fixed number of hours on the operation, a monthly rate will be established according to this formula: [applicable hourly rate Ã  contracted weekly hours Ã  45.15 weeks per year]/12 months.  For part time staff not working all contracted hours on the operation the applicable hourly rate will be applied to the hours worked on the operation. 1. Annual rate for staff working fulltime: Support staff 27 000 Direct implementation staff 39 500 Direct specialist/management staff 61 000 2. Hourly rate for staff working part-time: Support staff 15,60 Direct implementation staff 22,90 Direct specialist/management staff 35,40 2. Adjustment of amounts For unit cost 2, the amounts may be adjusted by applying the annual rate of inflation once every year from 1 April (https://www.ons.gov.uk/economy/inflationandpriceindices - rounded figures). 3. Amounts (in GBP) LEVEL 2 APPRENTICESHIP  Young Person. Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 330 330 330 330 330 330 610 2 Milestones (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units (2) 380 440 490 710 770 820 220 Achievement of 40 % - 45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 % - 65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 % - 85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 3 Achievement of Essential Skills (Note 3) 330 330 330 330 330 330 0 4 Achievement of National Vocational Qualification Level 2 330 380 440 550 600 660 220 5 Achievement of full Level 2 Apprenticeship Framework 330 380 440 820 880 930 0 6 Employer Incentive 500 500 500 750 750 750 0 LEVEL 2 APPRENTICESHIP  Adult Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 165 165 165 165 165 165 305 2 Milestone Payments (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 % - 45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 % - 65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 % - 85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 3 Achievement of Essential Skills (Note 3) 165 165 165 165 165 165 0 4 Achievement of National Vocational Qualification Level 2 165 190 220 275 300 330 110 5 Achievement of full Level 2 Apprenticeship Framework 165 190 220 410 440 465 0 6 Employer Incentive 250 250 250 375 375 375 0 LEVEL 3 (PROGRESSION ROUTE) APPRENTICESHIP  Young Person Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 220 220 220 220 220 220 610 2 Milestone Payments (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 40 % - 45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 % - 65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 % - 85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 3 Achievement of Essential Skills (Note 3) 330 330 330 330 330 330 0 4 Achievement of National Vocational Qualification Level 3 770 820 880 990 1 040 1 100 220 5 Achievement of full Level 3 Apprenticeship Framework 990 1 150 1 320 1 870 2 030 2 200 0 6 Employer Incentive 500 500 500 750 750 750 0 LEVEL 3 (PROGRESSION ROUTE) APPRENTICESHIP  Adult Apprentices (ADULT) Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 110 110 110 110 110 110 305 2 Milestone Payments (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 % - 45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 % - 65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 % - 85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 3 Achievement of Essential Skills (Note 3) 165 165 165 165 165 165 0 4 Achievement of National Vocational Qualification Level 3 385 410 440 495 520 550 110 5 Achievement of full Level 3 Apprenticeship Framework 495 575 660 935 1 015 1 100 0 6 Employer Incentive 250 250 250 375 375 375 0 LEVEL 3 (LEVEL 2 EN ROUTE) APPRENTICESHIP (Note 4)  Young Person) Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 330 330 330 330 330 330 610 2 Milestone Payments (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 40 % - 45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 % - 65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 % - 85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 4 Achievement of National Vocational Qualification Level 2 660 710 770 990 1 040 1 100 220 Retention/Start Payment (Note 5) 220 220 220 220 220 220 610 2 Milestone Payments (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 40 % - 45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 % - 65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 % -85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 3 Achievement of Essential Skills (Note 2) 330 330 330 330 330 330 0 4 Achievement of National Vocational Qualification Level 3 770 820 880 990 1 040 1 100 220 5 Achievement of full Level 3 Apprenticeship Framework 990 1 150 1 320 1 870 2 030 2 200 0 6 Employer Incentive 1 000 1 000 1 000 1 500 1 500 1 500 0 LEVEL 3 (LEVEL 2 EN ROUTE) APPRENTICESHIP (Note 4)  Adult Apprentices (ADULT) Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 165 165 165 165 165 165 305 2 Milestone Payments (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 % - 45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 % - 65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 % - 85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 4 Achievement of National Vocational Qualification Level 2 330 355 385 495 520 550 110 Retention/Start Payment (Note 5) 110 110 110 110 110 110 305 2 Milestone Payments (Note 2) Achievement of 20 % - 25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 % - 45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 % - 65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 % -85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 3 Achievement of Essential Skills (Note 3) 165 165 165 165 165 165 0 4 Achievement of National Vocational Qualification Level 3 385 410 440 495 520 550 110 5 Achievement of full Level 3 Apprenticeship Framework 495 575 660 935 1 015 1 100 0 6 Employer Incentive 500 500 500 750 750 750 0 Notes 1. The full list of apprenticeship frameworks and the funding categories to which they belong are set out in Annexes 1 and 2 of the ApprenticeshipsNI 2017 Operational Requirements , available at https://www.economy-ni.gov.uk/publications/apprenticeship-guidelines 2. Milestone payments will be paid on completion of milestones/units of the agreed overall framework. To calculate the percentage of achievement, the completion of whole units or parts of units within the framework shall be considered in accordance with the ApprenticeshipsNI 2017 Operational Requirements , available at https://www.economy-ni.gov.uk/publications/apprenticeship-guidelines 3. Essential Skills consist of Communication, Application of Number and ICT. The amount for essential skills is limited to one payment per participant of GBP 55 per Adult/GBP 110 per young person in respect of each Essential Skill of Communication, Application of Number and ICT. 4. In a Level 3 (Level 2 en route) apprenticeship, an apprentice with previous experience of study at Level 2 can undertake a Level 3 framework taking their prior learning and achievement into consideration. This may make it possible for the apprentice to progress to Level 3 without completing the full Level 2 framework. 5. Applicable when a participant has completed and achieved all components of the Level 2 qualification en route to the Level 3 apprenticeship. (1) A young person is defined as a person aged between 16 and 24 years, while an adult is defined as person aged 25 years and above. (2) Apprenticeship Framework Units are the elements of the specified/required learning (i.e. modules) that make up qualifications. The qualifications for Level 2 apprenticeships can be found at https://www.nidirect.gov.uk/articles/level-2-frameworks-apprenticeships and for Level 3 apprenticeships at https://www.nidirect.gov.uk/articles/level-3-frameworks-apprenticeships